Honorable James E. Barlow         Opinion No. M-438
Criminal District Attorney
Bexar County                      Re:   Clarification of Attorney
San Antonio, Texas 78204                General's Opinion No. M-369
                                        (1969) concerning consoli-
                                        dation of the Officers'
                                        Salary Fund with the general
Dear Mr. Barlow:                        fund of the county.

          In your request for the opinion of this office, you
ask if Attorney General's Opinion No. M-369 (1969) applies to
all counties in the State of Texas, or only to those counties
having a population of less than 190,000 inhabitants.

          Attorney General's Opinion M-369 was written pursuant
to a request from the County Attorney of Martin County, Texas,
a county having a population of less than 190,000 inhabitants,
and was written in light of those sections of Article 3912e,
Vernon's Civil Statutes, relating to counties with a population
of less than 190,000 inhabitants, specifically Section 4 of
Article 3912e.

          On the fourth page of Attorney General's Opinion M-369
it was stated that "Nowhere in Article 3912e, Vernon's Civil
Statutes, does any authority appear which would allow the Of-
ficers' Salary Fund to be consolidated with the general fund
authorized by Section 9 of Article VIII of the Texas Constitution."
(Emphasis added.) This statement is too broad if applied to
all counties, since counties having a population in excess of
190,000 inhabitants are granted such authority by Section 19(i)
of Article 3912e, wherein it states:
          ,I. . . The Commissioners' Court of each county
     affected by the provisions of this Section, at its
     first regular meeting in January of each calendar
     year, may determine, by order made and entered in
     the minutes of said court, that all fees, costs,
     compensation, salaries, expenses, etc., provided
     for in this Section, shall be paid into and drawn




                        - 21811
Hon. James E. Barlow, page 2         (M-438)



     from the general fund of such county; in which
     event each reference in this Section to a salary
     fund shall be read as and interpreted to be
     'General Fund'."

          You are advised, therefore, that Attorney General's
Opinion No. M-369 applies only to counties having a population
of less than 190,000 inhabitants, and that counties having a
population in excess of 190,000 inhabitants may consolidate
the Officers' Salary Fund with the general fund of the county.

                            SUMMARY

          Attorney General's Opinion M-369 (1969) is
     applicable only to those counties in Texas having
     a population of less than 190,000 inhabitants.
     Counties having a population inexcess of 190,000
     inhabitants may consolidate the ,Officers' Salary
     Fund with the general fund of the county. The
     authority for doing so being granted by Section
     19(i) of Article 3912e, Vernon's Civil Statutes.

                                         VepP truly yours,




Prepared by Bill Corbusier
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
David Longoria
Ralph Rash
W. 0. Shultz
Louis Neumann

HAWTHORNE PHILLIPS
Executive Assistant

W. V. GEPPERT
Staff Legal Assistant



                        -   2182 -